Name: Commission Regulation (EC) NoÃ 2155/2005 of 23 December 2005 amending the specification of a designation of origin appearing in the Annex to Regulation (EC) NoÃ 1107/96 (Miel de sapin des Vosges) (PDO)
 Type: Regulation
 Subject Matter: marketing;  animal product;  Europe
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/49 COMMISSION REGULATION (EC) No 2155/2005 of 23 December 2005 amending the specification of a designation of origin appearing in the Annex to Regulation (EC) No 1107/96 (Miel de sapin des Vosges) (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3), the second indent of Article 6(4) and the third paragraph of Article 9, Whereas: (1) In accordance with the first paragraph of Article 9 of Regulation (EEC) No 2081/92, France has requested the amendment of the specification for the protected designation of origin Miel de sapin des Vosges, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of the requested amendment is to alter the method of assessing the colour of the honey, which is currently carried out by measuring its intensity according to the Pfund scale. (3) Following the amendment, the criterion of the colour of the honey will be verified on the basis of an organoleptic examination conducted in relation to a reference sample with characteristic colour. This method is considered to be more reliable. (4) The request for an amendment has been considered and the amendment has been deemed to be a minor one. This is due to the fact that the amendment does not alter the characteristics of the designation of origin, since the characteristic relating to colour is maintained. The only difference is the method of assessing that colour. (5) For the protected designation of origin Miel de sapin des Vosges, the description in the specification, provided for in Article 4(2)(b) of Regulation (EEC) No 2081/92, should be altered by deleting the reference to intensity on the Pfund scale. (6) In accordance with Article 4 of Commission Regulation (EC) No 383/2004 (3), the Commission is publishing the summary in the Official Journal of the European Union. (7) The amendment is considered also to comply with Regulation (EEC) No 2081/92. Consequently, the alteration of the description for the product bearing the name Miel de sapin des Vosges must be registered and published. The summary should therefore include the details, contained in the specification, of the colour of the honey bearing the designation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on the Protection of Geographical Indications and Designations of Origin for Agricultural Products and Foodstuffs, HAS ADOPTED THIS REGULATION: Article 1 The procedure provided for in Article 6(1) and (2) of Regulation (EEC) No 2081/92 shall not apply to the amendments referred to in Article 2. Article 2 The specification for the designation of origin Miel de sapin des Vosges is amended in accordance with Annex I to this Regulation. Article 3 A summary of the main points of the specification is given in Annex II to this Regulation. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 704/2005 (OJ L 118, 5.5.2005, p. 14). (3) OJ L 64, 2.3.2004, p. 16. ANNEX I Point 4.2. Description in the specification for the designation of origin Miel de sapin des Vosges (France) is replaced by the following: 4.2. Description: Liquid honey from honeydew collected by bees from Vosges fir trees; it has balsamic aromas and a malty flavour and is free of bitterness and extraneous flavours. It is dark brown with pale green highlights. ANNEX II SUMMARY Council Regulation (EEC) No 2081/92 MIEL DE SAPIN DES VOSGES EC No: FR/00204/11.7.2004 PDO (X) PGI ( ) This summary has been produced for information only. For full details, the producers of the products covered by the PDO or PGI in question in particular are invited to consult the full version of the product specification at national level or at the European Commission (1). 1. Responsible department in the Member State Name : Institut national des appellations d'origine Address : 51, rue d'Anjou  75008 Paris Telephone : (33) 153 89 80 00 Fax : (33) 142 25 57 97 2. Applicant group 2.1. : Name : Syndicat de dÃ ©fense du miel de sapin des Vosges 2.2. : Address : 2, chemin du Cant  88700 Roville-aux-ChÃ ªnes 2.3. : Composition : producers/processors (X) other ( ) 3. Type of product Class 1-4  Honey 4. Specification (summary of requirements under Article 4(2)) 4.1. Name Miel de sapin des Vosges 4.2. Description Liquid honey from honeydew collected by bees from Vosges fir trees; it has balsamic aromas and a malty flavour and is free of bitterness and extraneous flavours. It is dark brown with pale green highlights. 4.3. Geographical area Vosges fir honey is produced widely on the Lorraine slopes of the Vosges mountains comprising, in addition to the department of Vosges, some communes of the departments of Meurthe-et-Moselle, Moselle, Haute-SaÃ ´ne and the territory of Belfort. 4.4. Proof of origin The honey must be harvested (the term harvesting means production by bees, removal of the frames and extraction), decanted and accredited within the geographical area specified for the designation. The accreditation process will include:  a declaration that the hives are in place with a list for each holding of the date on which they were put in place, their number and precise location,  a harvest declaration drawn up by the producer annually giving the number of hives, the total production of honey of the holding and that which may qualify for the designation. In addition, each operator will be required to draw up a stock declaration annually. The keeping of registers will mean that the identity of the origin and destination of the honey together with the volume obtained and put into circulation. This procedure will be completed by a scientific analysis and taste test to ensure that the products are typical and of high quality. The honey may be marketed under the registered designation of origin Miel de sapin des Vosges only with an accreditation certificate issued on completion of the above tests by the Institut national des appellations dorigine under the conditions laid down in the national rules relating to the name. Assurances as to the origin of the product will be accompanied by the affixing to each container of an identifying mechanism that is destroyed on opening the container. These identifying mechanisms will be issued on production of accreditation certificates. 4.5. Method of production The honey comes from honeydew collected by bees from the Vosges fir (Abies pectinata). The honeydew is produced by aphids from the sap of the firs and then collected by the bees. Extraction is by means of cold centrifuging and the honey must be filtered and then decanted for at least two weeks. Pasteurisation of the honey is prohibited. The honey is presented in liquid form. The production of Vosges fir honey varies considerably from year to year depending on the volume of honeydew production (miellÃ ©e). 4.6. Link Vosges fir honey is a product that is very closely linked with the terrain in which it originates since it forms part of an uninterrupted chain from the Vosges fir, by far the commonest species of conifer in the Vosges Massif, which develops in symbiosis with the acidic substratum, granite and sandstone soil. From this plant species aphids extract the sap which they process into honeydew that is stored by bees to produce the very characteristic honey. The production of this honey is closely linked therefore with the location of conifer forests specific to the Vosges region from which beekeepers have been able to draw and preserve their specific character. 4.7. Inspection body Name : INAO Address : 51, rue d'Anjou  75008 Paris Name : DGCCRF Address : 59, Bd V.-Auriol  75703 Paris Cedex 13 4.8. Labelling The labelling of honey qualifying for the registered designation of origin Miel de sapin des Vosges includes the words Miel de sapin des Vosges and Appellation dorigine contrÃ ´lÃ ©e or AOC. The words Appellation dorigine contrÃ ´lÃ ©e must appear immediately below the designation in characters at least half as big. All this information must be in the same visual field. 4.9. National requirements Decree governing the designation Miel de sapin des Vosges. (1) European Commission, Directorate-General for Agriculture, Agricultural product quality policy, B-1049 Brussels.